DOR BioPharma, Inc. 850 Bear Tavern Road, Suite 201, Ewing, New Jersey 08628 April 2, Via EDGAR and Facsimile (202) 772-9217 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549-4561 Attn:Jeffrey P. Riedler Re:DOR BioPharma, Inc. Registration Statement on Form S-1 (the "Registration Statement") Initially Filed February 14, File No. 333-149239 Ladies and Gentlemen: The undersigned hereby respectfully requests, pursuant to Rule 461 of the Securities Act of 1933, as amended, that the Registration Statement on Form S-1 originally filed by DOR BioPharma, Inc. (the “Company”) with the United States Securities and Exchange Commission (the “Commission”) on February 14, 2008 (File No. 333-149239), as amended, be declared effective as of 4:00 p.m., Eastern Time, on Friday, April 4, 2008, or as soon thereafter as possible. The undersigned hereby acknowledges that (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, DOR BioPharma, Inc. By:/s/ Christopher J, Schaber Christopher J. Schaber President and Chief Executive Officer cc:Leslie J. Croland, Esq.
